10

11

12

13

14

15

16

17

is

19

20

21

22

23

Case 2112-cv-01282-JLR Documrent 502-3 Filed 11/29/18 Pa'ge 1 of 3

THE HONORABLE JAl\/IES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES O'F AMERICA, )
) CaseNo. 2:12~cv-01282-JLR
Plaintiff, )

} ;¢[=RR.'BBQ`SED] ORDER GRANTING CITY

v. OF SEATTLE’S UNOPPOSE]) M'OTI()N
FOR COURT APPROVAL OF
CITY OF SEATTLE, REVISIONS TO SEATTLE POLICE

DEPARTMENT’S EARLY

Defendant. INTERVENTION SYSTEM POLICY

\-.J\_/\_/\_/\_/\_/

 

 

 

This matter came before the Court on the City of Seattle’s Unopposed Motion for Court
Approval of Revisions to Seattle Police Depar.tment (“SPD”)’s Early Intervention System Policy.
The Court GRANTS the motion and orders as follows.:
(1) The Court approves SPD"s proposed revisions to its Early lntervention Systern Policy
attached to the City’s Motion as Exhib'it A; and
(2) SPD may distribute the revised policies to its officers and civilian employees and
incorporate the revisions into the Seattle Police Manual (htrp.'//www.Seattle.gov/police-

manual).

P-t S. H l
[PRoPosED; oRI)ER GRANTING cITY’s UNoPPosEI) .S§t§§city A‘§m"$‘§;

MOTION FOR COURT APPROVAL OF REVISED SPD POLICY - 1 701 mh A"en“e' S“ile 2050

Seattle, WA 98104
(lZ-CV-Ol 282-JLR) (206) 684-3200

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:12-cV-01282-JLR Document 502~3 Fiied 11/29/18 Page 2 of 3

.un
DATED this 1“`( day OrDecember, 2013.

Presented by:

PETER S. I-IOLMES
Seattle City Attorney

S/Keralcz T. Cowart

Kerala T. COWart, WSBA #53649
Assistant City Attorney

Seattle City Attorney’s Offiee
701 Fifth Avenue, Suite 2050
Phone: (206) 733-9001

Fax: (206) 684~8284

Ernail: kerala.cowart@seattle.gov

 

 

United St es Di'striet Court Judge

Petcr S. Holmes

[PROPOSED] ORDER GRANTING C.ITY’S UNOPPOSED seattle Cicy Auumey _
MOTION FOR C()URT APPROVAL ()F REVISED SPD POLICY - 2 701 Fim‘A"e““E’ S“ite 2950

(iz_cv-oizsz-JLR)

Sealtle, WA 98104
(206) 684-8200

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:12~cv-01282-JLR Document 502-3 Filed 11/29!18 Page 3 of 3

CERTIFICATE OF SER'VICE

l hereby certify that on November 29, 2018, I electronically filed the foregoing with the

Clerlc of the Court using the 'CM/ECF system, Which Will send notification of such filing to the

foliowing:

Annette L Hayes
Christina Fogg

lsi-ic M stahi

Gregory Colin Narver
Kerry Jane Keefe
Peter Sainuel Holmes
.T eff Mnrray

Rebecca Boatright
Rebecca Shapiro- Cohen
Ronald R. Ward
Tiniothy D. Mygatt
Michael K. Ryan
Carlton Seu

Gary T. Sinith
Hillary H. McClure
Kristina M. DetWiler

Ann_ette.Ha es usdo'. ov

_r Christina.Fogg@usdoj.gov

ericstahl@dwt.corn

_g;' egog.narver@$eattle.gov
kem.keefe@usdoj.gov
peter .holines@seattle.gov

j eff.murray@usdoj .gov
rebecoa.boatli.‘!.ht@seattle.Hov
rebecea.cohen@usdoj .gov
Ron@wardsmithlaw.eom
timothy.rn}fgatt@usdoj,. gov
michaei.ryan@seattle.gov
carlton.seu@seattle.gov
gary..smith@seattle.gov
hilla V`mlaw.corn

kdetwiler unionattorne snw.corn

DATED this 29th day ofNoveniber, 2018, at Seattle, King County, Washington.

s/Kerala T. Cowart

Kerala T. Cowart, WSBA #53649
Assistant City Attorney

E-mail: kerala.cowart@seattle.gov

Peter S. Holmes

[PROPOSED] OR])ER GRANTING CI'I`Y’S UNOPPOSED seattle Ciiy Aaomey
MOTION FOR COURT APPROVA`L OF REVISE]) SPD POLICY ~ 3 701 1000 A‘“m“°= 0“00 2050

(12-CV-01282-ILR)

Seattle, WA 98104
(206) 684-8200

 

 

